AMERICAN METAL & TECHNOLOGY, INC. 633 W. 5th Street, 26th Floor Los Angeles, CA 90071 November 19, 2007 VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, DC 20549 Re: AMERICAN METAL & TECHNOLOGY, INC. (the “Company”) Application for Withdrawal of Registration Statement on Form SB-2/A File No. 333-146490 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, the Company hereby applies for the immediate withdrawal of its Registration Statement on Form SB-2/A (File No.333-146490), including all amendments and exhibits thereto (the “Registration Statement”). The Registration Statement was filed with the Securities and Exchange Commission (the “Commission”) on November 6, 2007. The Company applies for the withdrawal of the Registration Statement because the filing was incorrectly filed with an incorrect Form type. The Company intends to re-file the document with the correct Form typePOS AM with the Securities and Exchange Commission. If you have any questions with respect to this matter, please contact our counsel, William O’NealofTHE O'NEAL LAW FIRM, P.C., at (480) 812-5058. Very truly yours, AMERICAN METAL & TECHNOLOGY, INC. By: /s/ Chen Gao Chen Gao Principal Executive Officer
